 
Exhibit 10.3

 

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
 
I, Alan Fine, agree to the amended terms and conditions of employment with
Marvel Entertainment, Inc. (the “Company”) set forth in this Amendment No. 1 to
my employment agreement with the Company dated May 31, 2007 (the “Agreement”).
 
1.  Section 4(a) of the Agreement is hereby deleted and replaced in its
entirety, effective March 26, 2007, by the following:
 
 (a)  Base Salary.  The Company shall pay me base salary at an annual rate of
$450,000, or such higher rate as it elects to pay me.  My base salary shall be
paid in conformity with the Company’s salary payment practices generally
applicable to other similarly situated Company employees.
 
2.  Except as expressly changed by this amendment, the Agreement remains in full
force in accordance with its terms.  This amendment may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute the same instrument.
 
 

Date:     August 6, 2007  MARVEL ENTERTAINMENT, INC.                  
 
By:
/s/  John N. Turitzin       Name:  John N. Turitzin        Title:  General
Counsel and Executive Vice President   




       
Date:     August 6, 2007 
/s/  Alan Fine 
     Alan Fine                   



                               





--------------------------------------------------------------------------------
